               Case 2:20-cv-01544-RAJ Document 21 Filed 01/21/21 Page 1 of 2




1                                                                                    Hon. Richard A. Jones

2

3

4

5

6                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
7
                                    AT SEATTLE
8
                                        )
      MICHAEL KAISER,                   )
9
                                        )        No. 2:20-cv-01544-RAJ
                      Plaintiff(s),     )
10
                                        )
              v.                        )
                                        )
11    WASHINGTON SUPREME COURT,                  Notice of Dismissal
                                        )
12    et al.,                           )
                                        )
13                    Defendant(s).

14

15
            Due to Washington Supreme Court Order No. 25700-B-649, which appears to at least
16
     present the potential to remedy issues raised in Michael Kaiser's Complaint addressing
17
     Washington attorney admission procedures, combined with the fact that Order No. 25700-B-649
18

19
     references a review period lasting until December 2022, efficiencies and the interests of judicial

20   economy would argue for Mr. Kaiser to either dismiss his complaint or seek a two-year

21   continuance, with the latter option appearing problematic on several levels for all parties

22   concerned, including the Court. Still, Mr. Kaiser may very well revisit this matter, apparently in

23

24
     Notice of Dismissal                                                          Michael Kaiser
     No. 2:20-cv-01544-RAJ                            1                           15127 NE 24th St., #152
25
                                                                                  Redmond, WA 98502
                                                                                  (206) 660-2858
              Case 2:20-cv-01544-RAJ Document 21 Filed 01/21/21 Page 2 of 2




     the form of a new cause-of-action, following the completion of the review referenced in Order
1
     No. 25700-B-649.
2

3                                  Dated this 21st day of January 2021

4

5                                           s/ Michael Kaiser

6                                            Michael Kaiser
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Notice of Dismissal                                                      Michael Kaiser
     No. 2:20-cv-01544-RAJ                          2                         15127 NE 24th St., #152
25
                                                                              Redmond, WA 98502
                                                                              (206) 660-2858
